LA COMBE, Circuit Judge.
The situation in this case is as follows: The plaintiff contends that both defendants infringe its patents. The defendant Seaman has or had a contract with the Berliner Gramophone Company, under which they undertook to defend him, should he be sued for infringement because of his handling the instruments of the Berliner Company. This latter company therefore entered upon the defense of this case in behalf of Seaman, and has taken considerable testimony. Recently the defendant National Gramophone Company has conceded infringement, and allowed a decree to be entered against it. Moreover, quarrels have arisen between Seaman and the Berliner Company, and their relations are greatly strained. Under these circumstances the Berliner Company (which never was made a party to the suit) desires to withdraw from the further prosecution of the defense, in order that the final adjudication in this suit may not have the effect in other litigations of a decision against a privy who had the opportunity to defend, and' who did defend. To this there can be no possible objection. Indeed, it was wholly unnecessary to apply to the court for leave to withdraw from the prosecution of Seaman’s defense; it being a matter entirely betwixt the Berliner Company and himself. Nevertheless it was perhaps desirable for the Berliner Company to make it thus a matter of record, so that their position in the future litigation between the parties to the suit might not be misunderstood. It further asks leave to withdraw the answer now on file, and the proofs presented by the petitioner, and that petitioner’s counsel, who have appeared for said defendant Seaman, may be allowed to withdraw such appearances. As to the withdrawal of appearances of counsel, the application is granted, with the proviso that such withdrawal be not operative until 10 days from the date of the entry of this order, so that opportunity may be afforded to Mr. Seaman to retain other counsel to appear for him. Documents already on file, however, or in the hands of officers of the court, whether examiner, master, or clerk, may not be withdrawn from the files. Therefore the motion as to the answer and as to any proofs that have been filed is denied. As to the proofs which have been taken in the case, but have not yet come within the custody of the court, this court has nothing to do with them. Withdrawing, as they do, from the case, the Berliner Company, and the counsel with which it supplied Mr. Seaman, are under no obligation to file anything which they have not yet filed. Much of the testimony, however, it may be supposed, has been taken down stenographically, and transcript written out for both sides. What shall be done touching this testimony — whether it shall be, by assent of both parties to the continuing litigation, hereafter filed as a part of the defendant’s testimony, or whether it shall become the subject of some motion by one side or the other — is a matter which the court is not now called upon to decide. Certainly it has no power to require the complainant to deliver up to the Berliner Company the transcripts of the testimony which the complainant already has, or to assent to their destruction.